Exhibit 10(60)
American International Group, Inc.
Partners Plan
(Amended and Restated Effective December 31, 2008)
1. Purpose
     The Compensation and Management Resources Committee of the Board of
Directors (the "Committee”) of American International Group, Inc. (“AIG”) has
determined that certain key employees of AIG and its subsidiaries (together, the
“Employer”) contribute substantially to the long-term growth and profitability
of AIG. AIG has created this AIG Partners Plan (this “Plan”) to reward these
individuals and to provide incentives for their continued contribution to the
long-term performance of AIG.
2. Performance Periods
     This Plan will operate for successive overlapping two-year periods (each, a
“Performance Period”). The first Performance Period will be from January 1, 2006
through December 31, 2007. The second Performance Period will be from January 1,
2007 through December 31, 2008. Thereafter, each Performance Period will be for
successive two calendar-year periods until the Plan is terminated by the
Committee.
3. Performance RSUs and Participants
     A. Performance RSUs. Performance-based Restricted Stock Units awarded
pursuant to this Plan (“Performance RSUs”) will provide holders the opportunity
to earn shares of Common Stock of AIG (“Shares”) based on the growth in AIG’s
adjusted diluted earnings per share during the Performance Period to which the
Performance RSUs relate.
     B. Participants. The Committee will, from time to time, determine (1) the
key employees of the Employer who will be awarded Performance RSUs under this
Plan (the “Participants”), (2) the number of Performance RSUs awarded to each
Participant and (3) the Performance Period to which the Performance RSUs relate.
     C. Status of Performance RSUs. Performance RSUs awarded pursuant to this
plan are issued under the AIG Amended and Restated 2007 Stock Incentive Plan or
any successor plan, as amended from time to time (the “SIP”). Each Performance
RSU constitutes an unfunded and unsecured promise of AIG to pay (or cause to be
paid) one Share at the relevant payment date. Until such payment, a holder of
Performance RSUs will have only the rights of a general unsecured creditor and
no rights as a shareholder of AIG. As set forth in and subject to the relevant
Performance RSU Award Agreement and the SIP, AIG may, at its option, deliver
securities or other property in lieu of Shares otherwise payable under earned
Performance RSUs. References in this Plan to Shares include such securities or
other property in lieu thereof.

 



--------------------------------------------------------------------------------



 



4. Performance Targets and Earned RSUs
     A. Performance Targets. The Committee will, from time to time, determine
the “Target”, "Threshold” and “Maximum” performance targets for each Performance
Period, based on Growth in Adjusted Diluted EPS over the Performance Period.
     B. Earned Performance RSUs. At the end of each Performance Period, the
Committee will determine the number of Performance RSUs earned for the
Performance Period. Subject to the conditions of this Plan and unless determined
otherwise by the Committee, the number of Performance RSUs earned for a
Performance Period will be determined as follows:

          Growth in Adjusted Diluted EPS for   Percentage of the Performance
Period   Performance RSUs Earned
Performance less than Threshold
    0 %  
Performance at least Threshold
    25 %  
Performance at Target
    100 %  
Performance at or above Maximum
    150 %

The percentage of Performance RSUs earned for performance between Threshold and
Target and between Target and Maximum will be determined on a straight-line
basis.
     C. Definitions.
     (1) “Growth in Adjusted Diluted EPS” means, for any Performance Period, the
average of (i) the percentage increase (or decrease) in Adjusted Diluted EPS for
the first year of the Performance Period over the Adjusted Diluted EPS for the
year prior to the beginning of the Performance Period and (ii) the percentage
increase (or decrease) in Adjusted Diluted EPS for the second year of the
Performance Period over the Adjusted Diluted EPS for the first year of the
Performance Period; provided that, if there is a percentage decrease in Adjusted
Diluted EPS for the first year of the Performance Period, then the percentage
increase (or decrease) in the second year will be measured over the year prior
to the beginning of the Performance Period.
     (2) “Adjusted Diluted EPS” means, for any year, the diluted earnings per
share of AIG common stock calculated on a consolidated basis in accordance with
U.S. Generally Accepted Accounting Principles (a) without giving effect to
(i) realized capital gains or losses, net of tax, (ii) the cumulative effect of
changes in accounting treatment during the relevant periods, net of tax,
(iii) the cumulative effect of material changes in tax laws during the relevant
periods (such materiality to be determined by the Committee by reference to the
changes’ effect on AIG’s reported actual tax expense), (iv) FAS 133 gains and
losses, excluding realized capital gains or

2



--------------------------------------------------------------------------------



 



losses, net of tax or (v) extraordinary items related to acquisition,
restructuring and related charges, net of tax; (b) with adjustments for any
stock split or stock dividend during the relevant period; (c) with adjustments
in the case of cash acquisitions in excess of $5 billion to equalize the effect
of acquisitions for cash and acquisitions for AIG common stock; (d) giving
effect to any restatement in earnings per share for the relevant period;
(e) giving effect to one-third of catastrophe losses and (f) with such other
adjustments as the Compensation Committee may make. For the avoidance of doubt,
the preceding adjustments may be made by the Compensation Committee in its sole
discretion.
5. Vesting and Payout of Earned Performance RSUs
     A. General. Except for Performance RSUs for the 2006-2007 Performance
Period, earned Performance RSUs will vest and be paid in two equal installments
promptly after the third and fourth anniversaries of the first day of the
Performance Period to which the Performance RSUs relate (each, a “Scheduled
Vesting Date”), but no later than the end of the calendar year in which the
relevant Scheduled Vesting Date falls. Performance RSUs for the 2006-2007
Performance Period will vest and be paid in two equal installments promptly
after January 1, 2010, and January 1, 2012 (the Scheduled Vesting Dates for
these Performance RSUs), but no later than the end of the relevant calendar
year. Except as provided in Sections 5B, 6 and 7A, if a Participant’s employment
with the Employer is terminated for any reason, the Participant’s rights in
respect of any Performance RSUs that would vest on a future Scheduled Vesting
Date will be forfeited and terminate.
     B. Death, Disability or Retirement after Age 65. If a Participant dies,
becomes subject to Disability or terminates employment by means of retirement at
or after age 65 (“Retires”), in each case while actively employed by the
Employer, any outstanding earned Performance RSUs will vest and be paid promptly
after the date of such event, but no later than 90 days after such event (in the
case of death or Disability) or the end of the calendar year in which such event
falls (in the case of Retirement), as applicable. For this purpose, “Disability”
means a period of medically determined physical or mental impairment that is
expected to result in death or last for a period of not less than 36 months
during which a Participant qualifies for income replacement benefits under the
Employer’s long-term disability plan for at least six months, or, if a
Participant does not participate in such a plan, a period of disability during
which the Participant is unable to engage in any substantial gainful activity by
reason of any medically determined physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 36 months.
     C. Delay of Payment. The Committee may, in its sole discretion, determine
to defer payment of Performance RSUs or permit a Participant to elect to defer
payment of Performance RSUs, in each case in a manner that conforms to the
requirements of Section 409A(a)(4) of the Internal Revenue Code (the “Code”).

3



--------------------------------------------------------------------------------



 



6. Vesting During a Performance Period
     A. General. Except as provided in Section 6B, if a Participant’s employment
with the Employer is terminated for any reason during a Performance Period, all
of the Participant’s Performance RSUs relating to the Performance Period will be
forfeited and terminate.
     B. Death, Disability or Retirement after Age 65. If a Participant dies,
becomes subject to Disability or Retires, in each case while actively employed
by the Employer, the Participant will be eligible to receive a pro-rated amount
(based upon the number of whole or partial months the Participant was employed
during the Performance Period relative to 24) of the Performance RSUs earned for
such Performance Period, as set forth in the relevant Performance RSU Award
Agreement, subject to Section 8E.
7. Administration of this Plan
     A. General. This Plan will be administered by the Committee. Actions of the
Committee may be taken by the vote of a majority of its members. To the extent
set forth in the SIP, the Committee may allocate among its members and delegate
to any person who is not a member of the Committee any of its responsibilities.
The Committee will have power to interpret this Plan, to make regulations for
carrying out its purpose and to make all other determinations in connection with
its administration (including, without limitation, whether a Participant has
become subject to Disability), all of which will, unless otherwise determined by
the Committee, be final, binding and conclusive. Subject to Section 8N, the
Committee will have the power to increase or decrease the number of a
Participant’s Performance RSUs that are earned for a Performance Period. In
addition, the Committee may, in its sole discretion, reinstate any Performance
RSUs that would otherwise have been terminated and forfeited because of a
Participant’s termination of employment, if the Participant complies with any
covenants, agreements or conditions that the Committee may impose; provided,
however, that any such reinstated Performance RSUs will not be paid until the
relevant Scheduled Vesting Dates set forth in Section 5A.
     B. Non-Uniform Determinations. The Committee’s determinations under this
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Performance RSUs under this Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations as to the persons to become
Participants.
     C. Amendments. The Committee will have the power to amend this Plan in any
manner and at any time, including in a manner adverse to the rights of the
Participants; provided that, notwithstanding the foregoing and
Sections 1.3.1(a), 1.3.1(b) and 3.1 of the SIP, the Committee may not accelerate
or postpone the payout of Shares (or securities or other property in lieu of all
or any part thereof) with respect to Performance RSUs to occur at a time other
than the time otherwise provided for in this Plan or in the relevant Performance
RSU Award Agreement.

4



--------------------------------------------------------------------------------



 



     D. No Liability. No member of the Board of Directors of AIG or the
Committee or any employee of the Employer (each, a “Covered Person”) will have
any liability to any person (including any Participant) for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Participant’s participation in it. Each Covered Person will be
indemnified and held harmless by AIG against and from any loss, cost, liability,
or expense (including attorneys’ fees) that may be imposed upon or incurred by
such Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken
under this Plan and against and from any and all amounts paid by such Covered
Person, with AIG’s approval, in settlement thereof, or paid by such Covered
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Covered Person, provided that AIG will have the right, at its own
expense, to assume and defend any such action, suit or proceeding and, once AIG
gives notice of its intent to assume the defense, AIG will have sole control
over such defense with counsel of AIG’s choice. To the extent any taxable
expense reimbursement under this paragraph is subject to Section 409A, (x) the
amount thereof eligible in one taxable year shall not affect the amount eligible
in any other taxable year; (y) in no event shall any expenses be reimbursed
after the last day of the taxable year following the taxable year in which the
Covered Person incurred such expenses; and (z) in no event shall any right to
reimbursement be subject to liquidation or exchange for another benefit. The
foregoing right of indemnification will not be available to a Covered Person to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case, not subject to further appeal, determines
that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification will not be exclusive
of any other rights of indemnification to which Covered Persons may be entitled
under AIG’s Restated Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that AIG may have to indemnify such persons or
hold them harmless.
     E. Adjustments. The Committee will have the authority (but will not be
required) to adjust equitably outstanding and/or earned Performance RSUs to
preserve the benefits or potential benefits intended to be made available to
Participants for any change in the AIG common stock resulting from a
recapitalization, combination or exchange of shares of AIG common stock, merger,
consolidation, rights offering, separation, reorganization or liquidation, or
any other change in the corporate structure or shares of AIG; provided that no
such adjustment shall be made if or to the extent that it would cause any
payment under this Plan to fail to comply with Section 409A. In addition, the
Committee will have the authority (but will not be required) to adjust
outstanding Performance RSUs for current Performance Periods and earned
Performance RSUs for previous Performance Periods for any restatements of AIG’s
financial statements. For the avoidance of doubt, the Committee may, in its sole
discretion, decline to adjust the terms of any outstanding Performance RSU if it
determines that such adjustment would violate applicable law or result in
adverse tax consequences to the Participant or to the Employer.

5



--------------------------------------------------------------------------------



 



8. General Rules
     A. SIP. All terms of the SIP shall apply to Performance RSUs.
Notwithstanding any other provision existing within this Plan, the Performance
RSUs awarded pursuant to this Plan will not exceed any per person per period
award limit under the SIP.
     B. Only Whole RSUs. Only whole Performance RSUs will be earned by
Participants. Fractional Performance RSUs that would otherwise be earned with
respect to a Performance Period will be rounded down to the nearest whole
Performance RSU, and any such fractional Performance RSUs will be forfeited.
     C. No Rights to Other Payments. The provisions of this Plan provide no
right or eligibility to a Participant to any other payouts from AIG or its
subsidiaries under any other alternative plans, schemes, arrangements or
contracts AIG may have with any employees or group of employees of AIG or its
subsidiaries.
     D. No Effect on Benefits. Grants and payments under this Plan will
constitute special discretionary incentive payments to the Participants and will
not be required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
bonus, life insurance, severance or other benefit plan of the Employer or under
any agreement with a Participant, unless the Employer specifically provides
otherwise.
     E. Section 409A.
     (1) Performance RSUs are intended to provide payments that are “deferred
compensation” subject to Section 409A, and this Plan is intended to, and will be
interpreted, administered and construed to, comply with Section 409A with
respect to the Performance RSUs. For this purpose, “Section 409A” means
Section 409A of the Code, including any amendments or successor provisions to
that section, and any regulations and other administrative guidance thereunder,
in each case as they may be from time to time amended or interpreted through
further administrative guidance. The Committee will have full authority to give
effect to the intent of this Section 8E.
     (2) Without limiting the generality of Section 8E(1), references to the
termination of a Participant’s employment with respect to Performance RSUs will
mean the Participant’s separation from service with the Employer within the
meaning of Section 409A.
     (3) Any payment to be made under the Performance RSUs in connection with
termination of a Participant’s employment (and any other payment under this
Plan) that would be subject to the limitations in Section 409A(a)(2)(b) of the
Code will be delayed until six months after termination of the Participant’s
employment (or earlier death) in accordance with the requirements of
Section 409A.

6



--------------------------------------------------------------------------------



 



     (4) To the extent necessary to comply with Section 8E(1), any securities or
other property that the Employer may deliver in respect of Performance RSUs will
not have the effect of deferring delivery or payment beyond the date on which
such delivery or payment would occur with respect to the Shares that would
otherwise have been deliverable (unless the Committee elects a later date for
this purpose in accordance with Section 5C).
     (5) Each payment under the Performance RSUs will be treated as a separate
payment for purposes of Section 409A.
     F. Severability. If any of the provisions of this Plan is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.
     G. Entire Agreement. This Plan contains the entire agreement of the parties
with respect to the subject matter thereof and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral, with respect to the subject
matter thereof.
     H. Waiver of Claims. Each Participant recognizes and agrees that prior to
being selected by the Committee to receive an award of Performance RSU he or she
has no right to any benefits under this Plan. Accordingly, in consideration of
the Participant’s receipt of any Performance RSUs hereunder, he or she expressly
waives any right to contest the amount of any Performance RSUs, the terms of
this Plan, any determination, action or omission hereunder by the Committee or
AIG or any amendment to this Plan.
     I. No Third Party Beneficiaries. Except as expressly provided therein, this
Plan will not confer on any person other than AIG and the Participant any rights
or remedies thereunder. The exculpation and indemnification provisions of
Section 7D will inure to the benefit of a Covered Person’s estate and
beneficiaries and legatees.
     J. AIG’s Successors and Assigns. The terms of this Plan will be binding
upon and inure to the benefit of AIG and its successors and assigns.
     K. Nonassignability. The Performance RSUs will not be assignable,
transferable, pledged, hedged or in any manner alienated, whether by operation
of law or otherwise, except as a result of death or incapacity where such rights
are passed pursuant to a will or by operation of law. Any assignment, transfer,
pledge, or other disposition in violation of the provisions of this Section 8L
will be null and

7



--------------------------------------------------------------------------------



 



void and any Performance RSUs that are hedged in any manner will immediately be
forfeited.
     L. Right to Discharge. Nothing contained in this Plan or in any award of
Performance RSUs will confer on any Participant any right to be continued in the
employ of the Employer or to be included in any future plans of a similar
nature.
     M. Consent. If the Committee will at any time determine that any consent
(as hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the awarding, earning or vesting of any Performance RSUs, the
delivery of Shares in respect thereof or the payment of any amount under this
Plan, or the taking of any other action thereunder (each such action, a “plan
action”), then such plan action will not be taken, in whole or in part, unless
and until such consent will have been effected or obtained to the full
satisfaction of the Committee; provided that if such consent has not been so
effected or obtained as of the latest date provided by this Plan for the
delivery of Shares or securities or other property in respect of any Performance
RSUs and further delay of delivery is not permitted in accordance with the
requirements of Section 409A, such Performance RSUs will be forfeited and
terminate notwithstanding any prior earning or vesting.
The term “consent” as used in this paragraph includes (1) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state, or local law, or law, rule or regulation of a
jurisdiction outside the United States, (2) any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(3) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency and (4) any and all consents required by the Committee.
     N. Subject to Any AIG Section 162(m) Plan. AIG may, in any year, propose a
Section 162(m) compliant performance incentive award plan (the “AIG Section
162(m) Plan”). If an AIG Section 162(m) Plan is proposed and approved by the AIG
shareholders in accordance with Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(e)(4), this Plan will function as a sub-plan under
the AIG Section 162(m) Plan, whereby performance compensation amounts payable
under the AIG Section 162(m) Plan can be paid in part by earning Performance
RSUs with respect to a Performance Period. If the AIG Section 162(m) Plan is
proposed and not so approved by the AIG shareholders, any Performance RSUs
awarded to participants in the AIG Section 162(m) Plan will terminate and no
Shares will be delivered with respect thereto.
     O. Adoption. This plan was originally adopted on March 15, 2006 by the
Committee. This Plan was amended and restated by the Committee on May 16, 2006,
September 5, 2007, March 11, 2008, and November 11, 2008.

9.   Disputes

8



--------------------------------------------------------------------------------



 



     A. Governing Law. This Plan will be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws.
     B. Dispute Resolution and Related Provisions. AIG agrees to the following
provisions. By the acceptance of any award of Performance RSUs, each Participant
agrees to accept the provisions of this Plan, including, without limitations,
the following:
     (1) Arbitration. Subject to the provisions of this Section 9, any dispute,
controversy or claim between AIG and a Participant, arising out of or relating
to or concerning this Plan or any Performance RSUs will be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by a Participant must first be submitted to the Committee in
accordance with claims procedures determined by the Committee.
     (2) Jurisdiction. AIG and each Participant hereby irrevocably submit to the
exclusive jurisdiction of a state or federal court of appropriate jurisdiction
located in the Borough of Manhattan, the City of New York over any suit, action
or proceeding arising out of or relating to or concerning this Plan or any
Performance RSUs that are not otherwise arbitrated or resolved according to
Section 9B(1). AIG and each Participant acknowledge that the forum designated by
this section has a reasonable relation to this Plan and to such Participant’s
relationship with AIG.
     (3) Waiver. AIG and each Participant waive, to the fullest extent permitted
by applicable law, any objection which AIG and such Participant now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in Section 9B(2). AIG and each
Participant undertake not to commence any action, suit or proceeding arising out
of or relating to or concerning this Plan or any Performance RSUs in any forum
other than a forum described in Section 9B(2).
     (4) Service of Process. Each Participant irrevocably appoints the Secretary
of AIG at 70 Pine Street, New York, New York 10270, U.S.A. as his or her agent
for service of process in connection with any action, suit or proceeding arising
out of or relating to or concerning this Plan or any Performance RSUs that are
not otherwise arbitrated or resolved according to Section 9B(1). The Secretary
will promptly advise the Participant of any such service of process.
     C. Confidentiality. By the acceptance of any award of Performance RSUs,
each Participant agrees to keep confidential any information concerning any
grant made under this Plan and any dispute, controversy or claim relating to
this

9



--------------------------------------------------------------------------------



 



Plan, except that a Participant may disclose information concerning a dispute or
claim to the court that is considering such dispute or to such Participant’s
legal counsel (provided that such counsel agrees not to disclose any such
information other than as necessary to the prosecution or defense of the
dispute).
10. Term of Plan
     This Plan will continue until suspended or terminated by the Committee in
its sole discretion. Any termination of this Plan will be done in a manner that
the Committee determines complies with Section 409A.

10